                                               Case 19-00083     Filed 07/29/19   Entered 07/29/19 15:56:06       Doc# 140      Page 1 of 2


                                                      Cabot Christianson, Esq.
                                                      Alaska Bar No. 7811089
                                                      LAW OFFICES OF CABOT CHRISTIANSON, P.C.
                                                      911 W. 8th Avenue, Suite 201
                                                      Anchorage, AK 99501
                                                      Phone (907) 258-6016
                                                      cabot@cclawyers.net

                                                      Attorneys for Kenneth W. Battley, Trustee

                                                                       IN THE UNITED STATES BANKRUPTCY COURT

                                                                             FOR THE DISTRICT OF ALASKA

                                                      In Re:                                    )
                                                                                                )
                                                      POMRENKE MINING, LLC, a Delaware          )
                                                      Limited Liability Company,                )                Case No.: 19-00083 GS
                                                                                                )
                                                                           Debtor.              )                Chapter 7
                                                      __________________________________________)

                                                                          ORDER DENYING BLUE WATER GOLD’S
                                                                            MOTION TO AMEND SALE ORDER
911 WEST 8TH AVENUE, #201 C ANCHORAGE, ALASKA 99501




                                                               At Docket 118, Blue Water Gold, LLC and Blue Water Mining, LLC (collectively
        LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                      “Blue Water”) filed Blue Water Gold and Blue Water Mining’s Motion to Amend the
            (907) 258-6016 C Fax (907) 258-2026




                                                      Court’s Order Granting Trustee’s Motion to Sell to NWG/Pomrenke Pursuant to FRBP

                                                      9023 (“the Motion”). The Motion sought to amend certain aspects this Court’s Order

                                                      Granting Trustee’s Motion for Approval to Sell Assets, Free and Clear of Liens, to

                                                      NWG/Pomrenke (the “Sale Order”), Docket 111. Kenneth W. Battley, Trustee, filed an

                                                      opposition to the Motion, and Northwest Gold Diggers, LLC joined in that opposition;

                                                      Dockets 135 and 136. Subsequently, the parties filed a stipulation which resolved the

                                                      Motion. Good cause appearing,


                                                      PAGE 1:        ORDER RESOLVING MOTION TO AMEND SALE ORDER
                                               Case 19-00083      Filed 07/29/19    Entered 07/29/19 15:56:06       Doc# 140      Page 2 of 2


                                                             1.      IT IS HEREBY ORDERED that the Motion is denied.

                                                             2.      IT IS FURTHER ORDERED that the Trustee shall not assign the note, or

                                                      any subnotes - either on a secured or unsecured basis - except pursuant to further order of

                                                      this Court upon due notice to Blue Water. Nothing in this order, or in the parties

                                                      stipulation for entry of this order, shall be construed as a waiver by Blue Water of any of

                                                      the arguments advanced in its Motion with respect to issuing notes or subnotes.

                                                             3.      IT IS FURTHER ORDERED that the Motion shall not be construed as a

                                                      motion under Bankruptcy Rule 9023 extending the time to appeal from, or reconsider, the

                                                      Sale Order. The time for appeal of the Sale Order has expired.

                                                             Dated July 29, 2019.



                                                                                            /s/ Gary Spraker
                                                                                            GARY SPRAKER
911 WEST 8TH AVENUE, #201 C ANCHORAGE, ALASKA 99501




                                                                                            United States Bankruptcy Judge
        LAW OFFICES OF CABOT CHRISTIANSON, P.C.

            (907) 258-6016 C Fax (907) 258-2026




                                                      Serve: Kenneth W. Battley, Trustee
                                                             Cabot C. Christianson, Esq.
                                                             Michelle L. Boutin, Esq.
                                                             Ronald J. Smeberg, Esq.
                                                             Joan Travostino, Esq.
                                                             Michael R. Mills, Esq.
                                                             Eric D. Sherer, Esq.
                                                             ECF Participants per NEF




                                                      PAGE 2:        ORDER RESOLVING MOTION TO AMEND SALE ORDER
